State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 30, 2016                     106908
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

NICKLAS N. WILLIAMS,
                    Appellant.
________________________________


Calendar Date:   June 1, 2016

Before:   Peters, P.J., Garry, Rose, Mulvey and Aarons, JJ.

                             __________


     Linda B. Johnson, East Greenbush, for appellant.

      Palmer Pelella, Special Prosecutor, Binghamton, for
respondent.

                             __________


Peters, P.J.

      Appeal from a judgment of the County Court of Broome County
(Smith, J.), rendered June 26, 2014, convicting defendant upon
his plea of guilty of the crime of criminal possession of a
controlled substance in the third degree (three counts).

      Upon the execution of a search warrant authorizing the
search – including a strip search – of defendant and any vehicle
that he was in or operating, defendant was found in possession of
heroin and crack cocaine. Based, in part, on the evidence seized
from the search, another search warrant was issued authorizing
the search of defendant's residence that resulted in the seizure
of additional narcotics. County Court denied defendant's motion
to, among other things, suppress the evidence seized as a result
of the search warrants. Thereafter, defendant pleaded guilty to
                              -2-                106908

the entire indictment charging him with three counts of criminal
possession of a controlled substance in the third degree and
County Court sentenced him, as a second felony offender, in
accordance with the plea agreement to concurrent prison terms of
six years, followed by three years of postrelease supervision.
Defendant now appeals, contending that the evidence seized should
have been suppressed because the initial search warrant
application failed to establish probable cause for the search of
defendant or a vehicle, describe with particularity the vehicle
to be searched or provide a factual basis to permit a strip
search.

      We are unpersuaded by defendant's contention that the
initial search warrant was not supported by probable cause. A
presumption of validity is accorded a search warrant application
approved by a magistrate (see People v Rogers, 94 AD3d 1246, 1247
[2012], lv denied 19 NY3d 977 [2012]; People v Church, 31 AD3d
892, 894 [2006], lv denied 7 NY3d 866 [2006]). An application
for a search warrant "must provide the magistrate with
information sufficient to support a reasonable belief that
evidence of illegal activity will be present at the specific time
and place of the search" (People v Edwards, 69 NY2d 814, 816
[1987]; see People v Pasco, 134 AD3d 1257, 1258 [2015]).
Furthermore, "[t]he proof underlying a warrant application must
be of facts so closely related to the time of the issue of the
warrant as to justify a finding of probable cause at that time"
(People v Rodriguez, 303 AD2d 783, 784 [2003] [internal quotation
marks and citations omitted]; see People v Ming, 35 AD3d 962, 964
[2006], lv denied 8 NY3d 883 [2007]).

      Here, the information in support of the initial search
warrant application included an affidavit from a confidential
informant who identified defendant and set forth detailed
information about his recent purchases of narcotics from
defendant, including one purchase that was a controlled buy. In
addition, the supporting affidavit of the police investigator
noted the informant's reliability demonstrated by his signed
affidavit as well as his prior assistance in numerous other
arrests and drug seizures. The police investigator also
submitted a supporting affidavit setting forth his knowledge and
experience regarding narcotics trafficking and basis for the
                              -3-                106908

search warrant request. Contrary to defendant's contention, the
foregoing information, together with our review of the
confidential informant's affidavit, establishes that defendant
was engaged in ongoing criminal activity of possessing and
selling controlled substances that was in close proximity in time
to the application for the search warrant so as to justify a
finding that probable cause existed at the time the warrant was
issued (see People v Harris, 83 AD3d 1220, 1222 [2011], lv denied
17 NY3d 817 [2011]; People v Ming, 35 AD3d at 964).

      Furthermore, we find without merit defendant's contention
that the search warrant authorizing the search of "any vehicle
[defendant] may be in or operating" was too general to provide a
sufficiently particular description of the vehicle to be
searched. Although "[p]articularity is required in order that
the executing officer can reasonably ascertain and identify the
persons or places authorized to be searched and the things
authorized to be seized[,] . . . hypertechnical accuracy and
completeness of description" is not required (People v Nieves, 36
NY2d 396, 401 [1975] [internal citations omitted]; see People v
Hanlon, 36 NY2d 549, 559 [1975]). "[R]ather, from the standpoint
of common sense, . . . the descriptions in the warrant and its
supporting affidavits [must] be sufficiently definite to enable
the searcher to identify the persons, places or things that the
[m]agistrate has previously determined should be searched or
seized" (People v Nieves, 36 NY2d at 401 [internal citations
omitted]). Here, we find that the description of the vehicle was
sufficiently particular and readily ascertainable, given that the
only vehicle that could be searched was the one that defendant
was in or operating, if any, at the time that the search warrant
was executed.

      Finally, to the extent that defendant contends that there
was no basis for the search warrant to authorize a strip search,
we are unpersuaded. "[A] strip search must be founded on a
reasonable suspicion that the arrestee is concealing evidence
underneath clothing and the search must be conducted in a
reasonable manner" (People v Hall, 10 NY3d 303, 310-311 [2008],
cert denied 555 US 938 [2008]). The affidavit of the
confidential informant submitted in support of the search warrant
application established that, during the times that the
                              -4-                  106908

confidential informant purchased drugs from defendant, defendant
pulled the drugs out from the front of his pants. In addition,
the police investigator seeking the search warrant submitted a
sworn statement that set forth his extensive experience with
possession and sale of controlled substances and noted that it
was common for drug traffickers to hide drugs in their genital
and buttocks area. Given this information, we find that a
factual basis to authorize a strip search was provided. In view
of the foregoing, we find no basis upon which to disturb County
Court's denial of the motion to suppress.

     Garry, Rose, Mulvey and Aarons, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court